                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  KEVIN FALK,
                                                Case No. 1:17-cv-00401-BLW
        Plaintiff,
                                                ORDER
            V.

  HP INC., a Delaware Corporation,

        Defendant.



                                         ORDER

      Pursuant to an agreement between the Parties, docket entries forty-one (41), fifty-

five (55) and fifty-six (56) are hereby DENIED WITHOUT PREJUDICE.



                                                DATED: October 11, 2018


                                                _________________________
                                                B. Lynn Winmill
                                                Chief Judge
                                                United States District Court




ORDER - 1
